Orders of the Family Court, New York County (Jeffry H. Gallet, J.), entered on or about September 28, 1989, which, inter alia, found that Jose and Jennifer C. were abandoned children, and terminated respondent’s custody of said children, unanimously affirmed, without costs.
The only issue raised by respondent on appeal is that the court should have issued a suspended judgment, pursuant to Family Court Act § 631 (b), which would have allowed respondent an opportunity to "get herself together” by enrolling in a drug rehabilitation program and otherwise prepare to be reunited with her children. At the dispositional hearing, respondent testified that she was seeking to enroll in a drug rehabilitation program, living with a boyfriend, and addicted to "crack cocaine”. Respondent, who does not contest the overwhelming evidence of abandonment and who has repeatedly failed and refused to act upon referrals for drug rehabilitation offered by petitioner, has entirely failed to demonstrate that the best interests of the children will be served by their return to her; indeed, all of the evidence supports a factual finding that the children’s interest requires permanent termination of respondent’s parental rights. (Matter of Star Leslie W., 63 NY2d 136, 147-148.) Concur—Ross, J. P., Rosenberger, Asch, Kassal and Wallach, JJ.